Carducci v Russell (2016 NY Slip Op 00465)





Carducci v Russell


2016 NY Slip Op 00465


Decided on January 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-01086
 (Index No. 53029/11)

[*1]Antonio Carducci, appellant,
v Robert Russell, et al., respondents, et al., defendants.


Brian R. Hoch, White Plains, NY, for appellant.
Peter J. Constantine, Yonkers, NY, for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Jamieson, J.), dated December 19, 2014, which, inter alia, denied his motion for leave to renew and reargue his opposition to that branch of the prior motion of the defendants Robert Russell and Lisa Russell which was pursuant to CPLR 3012(b) to dismiss the action insofar as asserted against them, which had been granted in an order of the same court dated March 19, 2013.
ORDERED that the appeal from so much of the order dated December 19, 2014, as denied that branch of the plaintiff's motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the order dated December 19, 2014, is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the defendants Robert Russell and Lisa Russell.
The Supreme Court properly denied that branch of the plaintiff's motion which was for leave to renew his opposition to that branch of the prior motion of the defendants Robert Russell and Lisa Russell which was pursuant to CPLR 3012(b) to dismiss the action insofar as asserted against them. The plaintiff failed to offer a reasonable justification as to why the new evidence submitted in support of the motion was not submitted in opposition to the prior motion. In any event, the newly submitted evidence would not have changed the prior determination (see CPLR 2221[e]; Wells Fargo Bank, N.A. v Rooney 132 AD3d 980, 982-983; Wells Fargo Bank v Allen, 130 AD3d 717, 718).
The plaintiff's remaining contentions are without merit.
RIVERA, J.P., DICKERSON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court